Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US Pub. 2016/0314889 A1).
	With respect to claims 1-5, Ryu et al. (‘889 A1) discloses a coil component which would meet the inductor element as claimed comprising a body which would meet the dust core as claimed comprising magnetic particles including by area ratio about 50-90% of large particles having an average particle size of 8-30 µm; about 8-47% of medium particles having an average particle size of 2.5-5.0 µm; and about 1-9% of small particles having an average particle size of equal to or less than 1.5 µm wherein the magnetic particles comprise Fe, Si, Ni and Cr (abstract, paragraphs [0040]-[0045], [0050-[0055] and [0059]-[0062]). The ranges of the average particle size and area ratio disclosed by Ryu et al. (‘889 A1) overlap the claimed ranges respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Ryu et al. (‘889 A1) with an expectation of success because Ryu et al. (‘889 A1) discloses the same utility over the entire disclosed ranges.
Ryu et al. (‘889 A1) does not specify the hardness and resistivity ranges as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Ryu et al. (‘889 A1)’s dust cores are identical or substantially identical in structure or composition (i.e. substantially identical particle materials which would directly determine the hardness and resistivity of the dust core) and or produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same hardness and resistivity as claimed would be expected with the * claimed and Ryu et al. (‘889 A1)’s dust cores.
Conclusions
4.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

5/9/2022